UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2008 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/07 (Unaudited) COMMON STOCKS (97.5%)(a) Shares Value Austria (1.4%) Telekom Austria AG $7,905,226 Belgium (1.4%) Delhaize Group Finland (2.8%) Nokia OYJ France (12.5%) Air France-KLM Axa SA BNP Paribas SA Renault SA Sodexho Alliance SA Suez SA Total SA Germany (15.5%) Allianz SE BASF AG Beiersdorf AG Continental AG Merck KGaA Merck KGaA 144A Praktiker Bau-und Heimwerkermaerkte AG RWE AG Salzgitter AG ThyssenKrupp AG Greece (3.0%) EFG Eurobank Ergasias Hellenic Telecommunication Organization (OTE) SA Ireland (2.4%) Allied Irish Banks PLC Experian Group, Ltd. Italy (4.6%) Buzzi Unicem SpA Enel SpA Saras SpA Netherlands (3.3%) ING Groep NV TNT NV Norway (6.2%) DnB Holdings ASA Petroleum Geo-Services ASA Schibsted ASA Statoil ASA Russia (0.6%) Lukoil Lukoil ADR Spain (5.1%) Banco Bilbao Vizcaya Argentaria SA Telefonica SA Sweden (3.5%) Hennes & Mauritz AB Class B Telefonaktiebolaget LM Ericsson AB Class B Switzerland (15.9%) Credit Suisse Group Nestle SA Nobel Biocare Holding AG 17,772 4,816,146 Novartis AG 225,540 12,456,757 Roche Holding AG 93,207 16,913,950 Swisscom AG 26,167 9,959,116 UBS AG 164,494 8,851,822 Zurich Financial Services AG 44,014 13,214,037 United Kingdom (19.3%) BAE Systems PLC 1,064,606 10,745,134 Barratt Developments PLC 422,278 6,460,049 BHP Billiton PLC 538,331 19,267,405 BP PLC 2,103,551 24,414,888 Britvic PLC 496,016 3,276,680 CSR PLC (NON) 228,516 3,007,468 Davis Service Group PLC 290,456 3,181,087 GKN PLC 735,484 5,324,910 HBOS PLC 751,329 14,052,372 Reckitt Benckiser PLC 209,799 12,323,204 Travis Perkins PLC 230,921 7,291,997 Total common stocks (cost $459,515,545) SHORT-TERM INVESTMENTS (2.8%)(a) Principal amount/shares Value U.S. Treasury Bills 3.97%, March 27, 2008 (SEG) $600,000 $588,457 Putnam Prime Money Market Fund (e) 15,176,193 15,176,193 Total short-term investments (cost $15,764,650) TOTAL INVESTMENTS Total investments (cost $475,280,195) (b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/07 (aggregate face value $143,756,483) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation British Pound $80,984,772 $80,005,040 12/19/07 $979,732 Euro 28,027,184 27,140,821 12/19/07 886,363 Norwegian Krone 30,109,594 28,393,511 12/19/07 1,716,083 Swedish Krona 1,365,314 1,286,717 12/19/07 78,597 Swiss Franc 7,058,501 6,930,394 12/19/07 128,107 Total $3,788,882 FORWARD CURRENCY CONTRACTS TO SELL at 9/30/07 (aggregate face value $135,153,246) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation British Pound $15,455,312 $15,187,923 12/19/07 $(267,389) Euro 35,202,888 34,199,764 12/19/07 (1,003,124) Norwegian Krone 12,998,301 12,149,853 12/19/07 (848,448) Swedish Krona 20,797,546 19,602,536 12/19/07 (1,195,010) Swiss Franc 55,603,403 54,013,170 12/19/07 (1,590,233) Total $(4,904,204) FUTURES CONTRACTS OUTSTANDING at 9/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Dow Jones Euro Stoxx 50 Index (Long) 74 $4,657,601 Dec-07 $11,351 FTSE 100 index (Long) 28 3,733,431 Dec-07 16,082 Total $27,433 NOTES (a) Percentages indicated are based on net assets of $565,460,254 . (b) The aggregate identified cost on a tax basis is $475,457,178, resulting in gross unrealized appreciation and depreciation of $106,633,445 and $14,735,037, respectively, or net unrealized appreciation of $91,898,408. (NON) Non-income-producing security. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2007. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $115,932 for the period ended September 30, 2007. During the period ended September 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $89,244,112 and $76,356,828, respectively. At September 30, 2007, liquid assets totaling $7,617,245 have been designated as collateral for open forward contracts and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentrations greater than 10% at September 30, 2007 (as a percentage of net assets): Banking 12.5% Oil and gas 11.4 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 29, 2007
